Title: From James Madison to Charles Willing Hare, 7 June 1802
From: Madison, James
To: Hare, Charles Willing


SirDepartment of State Washington June 7th. 1802.
I have recd. your letter of May 10th. 1802. and communicated its contents to the President, as the case of Mr. Bingham has been laid before Congress and has been postponed only not discussed, it is thought not proper that the Executive, should under such circumstances, interpose any decision or instructions in relation to it. In answer to your enquiry therefore whether if a comprimise should now be effected, Mr. Bingham’s claim on the Government would be thereby impaired or destroyed, I cannot go farther than to express my belief that in the event of the case being left to the decision of the Executive, a compromise, with the guardian of Mr. Bingham’s interests with the adverse party would not be made a bar to any claim against the United States which would otherwise be admitted. I am respectfully &ca.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Letter not found.



   
   Hare and Robert Gilmor were agents for William Bingham in the case of the Danish brig Hope (see JM to Levi Lincoln, 13 June 1801, and Lincoln to JM, 21 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:310–11 and n. 1, 2:416). The memorial asking for relief in the judgment against Bingham was introduced in the House of Representatives on 10 Feb. 1802 and referred to the Committee of Claims. On 3 Apr. the committee postponed consideration of the petition until the next session (Journal of the U.S. House of Representatives, 7th Cong., 1st sess., pp. 221, 222, 418).


